Citation Nr: 1411997	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  08-07 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel





INTRODUCTION

The Veteran had active service from June 1965 to June 1967, to include a tour of duty in the Republic of Vietnam with an artillery unit.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in San Juan, the Commonwealth of Puerto Rico.  This matter was previously before the Board in March 2012 and July 2013 at which time it was remanded for additional development.  In January 2014, the Board sought a Veteran's Health Administration (VHA) expert medical opinion.

The Veteran's representative raised a claim for entitlement to service connection for tinnitus in an August 2011 statement.  There is no indication that this claim has been adjudicated by the Agency of Original Jurisdiction (AOJ).  This matter is again referred to the AOJ for appropriate action.  

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files associated with this claim.  A review of the documents in such files reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDING OF FACT

Resolving doubt in the Veteran's favor, bilateral hearing loss is related to service.  


CONCLUSION OF LAW

The criteria for the establishment of service connection for bilateral hearing loss 
have been met.  38 U.S.C.A. §§ 1101, 1110, 1154(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A current hearing loss disability has been established, showing the Veteran has hearing loss for VA purposes under 38 C.F.R. § 3.385 (2013) (see July 2007 VA records, March 2012 VA examination report).  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Veteran has provided (and the file also corroborates) competent and credible evidence of in-service incurrence of acoustic trauma during combat in service in Vietnam; an in-service injury is demonstrated.  See 38 U.S.C.A. § 1154(b) (West 2002); Shedden, 381 F.3d at 1167.  Finally, unlike prior medical opinions given, a February 2013 VHA opinion takes into account all pertinent facts and cites to current medical literature in explaining the conclusion that it is at least as likely as not that the Veteran's current bilateral hearing loss is related to his active service.  See Nieves-Rodriguez v Peake, 22 Vet. App. 295 (2008); Shedden, 381 F.3d at 1167.  

Resolving reasonable doubt in the Veteran's favor, service connection for bilateral hearing loss is granted.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013).  


ORDER

Service connection for bilateral hearing loss is granted.  



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


